          Case 5:21-cv-00418-RDP Document 52 Filed 08/23/21 Page 1 of 4                   FILED
                                                                                 2021 Aug-23 PM 03:50
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

CENT HOLDING COMPANY, LLC,                         )
and CENT CAPITAL, LLC,                             )
                                                   )
        Plaintiffs,                                )
                                                   )
v.                                                 )    Case 5:21-cv-00418-RDP
                                                   )
WOLFRAM RESEARCH, INC.,                            )
                                                   )
        Defendant.                                 )

                      NOTICE OF CONVENTIONAL FILING

        Defendant Wolfram Research, Inc., hereby notifies the Court and all parties

of the conventional filing of the following documents pursuant to the Court’s Text

Order (Dkt. 51) granting the Joint Motion to File under Seal (Dkt. 50):

           A. Wolfram’s Motion for Summary Judgment

           B. Wolfram’s Evidentiary Submission in Support of Its Motion for

               Summary Judgment, including these exhibits:

     # Description
     1 Declaration of Daniel Konieczny
     2 Declaration of Eric Schacht
     3 Declaration of Fahim Chandurwala
     4 January 27, 2021 webinar video
     5 May 13, 2021 webinar video
     6 July 1, 2021 webinar video
     7 Transcript of Jan. 2021 webinar



                                          Page 1 of 4
        Case 5:21-cv-00418-RDP Document 52 Filed 08/23/21 Page 2 of 4




   8 Notebook used in Jan. 2021 webinar (last edited in Feb. 2021)
   9 Materials provided to Jan. 2021 webinar participants
  10 Wolfram documentation page for the “BloombergTerminal service connection” from
     the Wolfram Finance Platform version 3.1 (last modified July 7, 2020)
  11 RequestingMarketData-ServiceFrameWork.nb (last modified Dec. 11, 2019)
  12 Aug. 30, 2016 Bloomberg Open API Core developer guide, available at
     https://data.bloomberglp.com/professional/sites/10/2017/03/BLPAPI-Core-Developer-
     Guide.pdf.
  13 August 2020 webinar video
  14 Notebook used in August 2020 webinar
  15 Changelog for Wolfram’s source code for the BloombergTerminal service connection
     (“BLPAPILink”) and the BloombergLink built-in commands.
  16 Screenshots of change to source code for BloombergTerminal service connection from
     November 27, 2020 to the present.
  17 Mathematica Version 12.2 Documentation Page for ValueQ, found at
     C:\Program Files\Wolfram Research\Mathematica\12.2\Documentation\English\System
     \ReferencePages\Symbols\ValueQ.nb (last modified Dec. 6, 2020)
  18 Wolfram Finance Platform Version 3.1 Tutorial for BloombergLink, found at
     C:\Program Files\Wolfram Research\Wolfram Finance
     Platform\3.1\SystemFiles\Links\BloombergLink\Documentation\English\Tutorials (last
     modified July 7, 2020).
  19 Sep. 10, 2011 Bloomberg Development License Schedule of Services
  20 Nov. 2020 Luke Jennings Wolfram Community Q&A, “Visualizing the live tick with
     Bloomberg Terminal & InteractiveTradingChart”
  21 Technical Consulting Development Support Statement of Work Contract



         C. Wolfram’s Brief in Support of Its Motion for Summary Judgment



      These documents are being hand delivered to the Court on a USB drive, with

copies provided to Plaintiffs’ counsel.

      Dated: August 23, 2021




                                        Page 2 of 4
Case 5:21-cv-00418-RDP Document 52 Filed 08/23/21 Page 3 of 4




                           Respectfully submitted,


                           s/ Floyd D. Gaines
                           Floyd D. Gaines
                           Daniel B. Snyder
                           GAINES LLC
                           2160 Highland Avenue South, Suite 101
                           Birmingham, Alabama 35205
                           fgaines@gainesllc.com
                           dsnyder@gainesllc.com
                           Office Number: 205.598.5055
                           Fax Number:             205.598.5066
                           Floyd Gaines Direct:    205.598.5089
                           Daniel Snyder Direct:   205.598.5076
                           Counsel for the Defendant




                          Page 3 of 4
        Case 5:21-cv-00418-RDP Document 52 Filed 08/23/21 Page 4 of 4




                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this date, I electronically served via filing the
foregoing with the Clerk of the Court using CM/ECF which will serve a copy on
all counsel of records, and served via other permissible means any documents not
filed through CM/ECF, on the following:
      Michael T. van der Veen
      Bruce L. Castor, Jr.
      van der Veen, Hartshorn and Levin
      1219 Spruce Street,
      Philadelphia, PA 19107
      Email: mtv@mtvlaw.com
      Email: bcastor@mtvlaw.com
      P: (215)-546-1000
      F: (215)-546-8529

      J. Thomas Richie
      Carson S. Phillips
      Bradley Arant Boult Cummings LLP
      One Federal Place
      1819 Fifth Avenue North
      Birmingham, AL 35203-2119
      Email: trichie@bradley.com
      Email: caphillips@bradley.com
      P: (205) 521-8000
      F: (205) 521-8800


                                      Daniel B. Snyder
                                      Of Counsel




                                    Page 4 of 4
